Appeal from a judgment of the Supreme Court (Feldstein, J.), entered October 21, 2008 in Franklin County, which dismissed petitioner’s application, in a proceeding pursuant to CFLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
*1407In 1979, petitioner was convicted of a number of crimes, including two counts of attempted murder in the first degree, for which he was sentenced to concurrent prison terms of 15 years to life. In December 2006, he made his eighth appearance before the Board of Parole seeking parole release. At the conclusion of the hearing, petitioner’s request was denied and he was ordered held for an additional 24 months. Following an unsuccessful administrative appeal, petitioner commenced this CPLR article 78 proceeding. After service of respondent’s answer, Supreme Court dismissed the petition. This appeal ensued.
The Attorney General has advised this Court that petitioner reappeared before the Board in October 2008 at which time his request for parole release was again denied. In view of this, the appeal must be dismissed as moot (see Matter of Johnson v New York State Div. of Parole, 54 AD3d 464, 465 [2008], lv denied 11 NY3d 711 [2008]; Matter of Rivers v New York State Bd. of Parole, 34 AD3d 954 [2006]).
Mercure, J.P., Rose, Malone Jr., McCarthy and Garry, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.